                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:12-CR-00068-RJC-DSC
 USA                                              )
                                                  )
     v.                                           )                 ORDER
                                                  )
 JONATHAN D. DAVEY (1)                            )
                                                  )

          THIS MATTER is before the Court upon the defendant’s pro se Motion for to Receive

Audio Recordings from Defendant’s Jury Trial. (Doc. No. 295). The defendant asks the Court to

order the court reporter to provide a certified copy of recordings from his trial based on alleged

errors in the transcripts, including statements made throughout the trial not matching the

transcripts, statements by the Court showing bias not contained in the transcripts, and content

from sidebars missing from the transcripts. (Id. at 1). The defendant claims the recordings are

necessary for his motion under 28 U.S.C. § 2255.

          The Court Reporter Act requires verbatim recording of court proceedings by shorthand,

mechanical, electronic sound recording, or other approved means. 28 U.S.C. § 753(b). Such

notes must be preserved as public records for at least ten years and available for inspection

during clerk’s office hours by any person. Id. Where audiotapes merely back up a court

reporter’s stenographic record, they are not considered judicial records, but rather the personal

property of the reporter. United States v. Davis, 648 F. App’x 295, 297 (4th Cir. 2016) (citing

Smith v. U.S. Dist. Court Officers, 203 F.3d 440, 442 (7th Cir. 2000). Accordingly, a defendant

does not have a right of access to such back-up recordings absent a showing sufficient “to

distrust the accuracy of the stenographic transcript.” Id. Courts have repeatedly held that a

defendant’s assertions of error are insufficient to overcome the statutory presumption of accuracy
of a certified transcript. See e.g. United States v. Smith, Case No. 3:08-cr-32, 2013 WL

12143966, at *1 (E.D. Va. Apr. 8, 2013) (collecting cases), aff’d, 546 F. App’x 195 (4th Cir.

2013), cert. denied, 134 S. Ct. 1529 (2014).

       Here, the court reporter certified pursuant to 28 U.S.C. § 753 that the trial transcript is “a

true and correct transcript of the stenographically reported proceedings” in this matter, (Doc. No.

130 at 192), and the stenographic notes are available for inspection. Accordingly, the defendant

is not entitled to any audio recordings that may have been made during the trial.

       IT IS, THEREFORE, ORDERED that the defendant’s pro se Motion for to Receive

Audio Recordings from Defendant’s Jury Trial, (Doc. No. 295), is DENIED.

  Signed: October 29, 2018




                                                 2
